In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2435 
JAN DOMANUS, ET AL., 
                                                 Plaintiffs‐Appellees, 

                                  v. 

DEREK LEWICKI, ADAM SWIECH, AND RICHARD SWIECH, 
                                   Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 08 C 4922 — Elaine E. Bucklo, Judge. 
                     ____________________ 

    ARGUED DECEMBER 4, 2013 — DECIDED FEBRUARY 4, 2014 
                 ____________________ 

    Before FLAUM, EASTERBROOK, and TINDER, Circuit Judges. 
    FLAUM, Circuit Judge. Adam Swiech, Richard Swiech, and 
Derek Lewicki  received a host of discovery sanctions in  the 
district court. These sanctions eventually led to the ultimate 
penalty,  when  they  ended  up  on  the  wrong  end  of  a 
$413,000,000 default judgment. In this appeal, the defendants 
claim  that  the  district  judge  abused  her  discretion  both  in 
levying  this  harsh  sanction  and  in  calculating  the  damages 
they owe. We disagree, and affirm. 
2                                                           No. 13‐2435 

                                           I. Background 
    Krakow Business Park sp. z o.o. (“KBP”) is a Polish entity 
that  was  formed  to  develop,  appropriately  enough,  a  busi‐
ness park near Krakow, Poland. Plaintiffs Jan Domanus and 
Andrew Kozlowski are shareholders in KBP, and defendants 
Adam  Swiech,  his  brother  Richard  Swiech,  and  Derek 
Lewicki  are  all  either  current  or  former  shareholders.  The 
plaintiffs filed suit1 against the Swiech brothers and Lewicki 
in  2008.  The  plaintiffs  also  named  in  the  suit  several  other 
individuals  and  entities;  default  judgment  was  not  entered 
against  them,  and  that  litigation  is  still  pending  in  the  dis‐
trict  court.2  From  here  on  out,  we  will  use  “defendants”  to 
refer  only  to  Richard  and  Adam  Swiech  and  Lewicki.  The 
plaintiffs  alleged  a  fraudulent  scheme  to  loot  the  company, 
and  sought  relief  under  the  civil  provisions  of  RICO,  18 
U.S.C. §§ 1962(a)–(d). They also brought supplemental state 
claims  for  fraud,  conversion,  breach  of  fiduciary  duty,  tor‐
tious interference with prospective business advantage, civil 
conspiracy,  violation  of  the  Illinois  Uniform  Fraudulent 
Transfer Act, 740 ILCS § 160/1 et seq., and for an accounting.   
    Specifically,  the  plaintiffs  contended  that  the  defendants 
caused KBP to pay out millions of dollars to the defendants 
for  services  never  performed,  and  that  the  defendants  stole 
cash and property from the company. The defendants alleg‐

                                                      
     1 Domanus and Kozlowski filed suit on their own behalf and deriva‐

tively as shareholders of KBP and several KBP subsidiaries. 
     2 
      These  individuals  and  entities  are  Katarzyna  Szubert‐Lewicki, 
Bozena  Sanecka‐Swiech,  Spectrum,  Ltd.,  Orchard  Meadows,  LLC,  Lake 
Ridge  Townhomes  Corp., Lake Ridge, LLC,  Polcon Construction Corp., 
Protorius, Ltd., Saxelby Enterprises, Ltd., and ADR Enterprises, Inc. 
No. 13‐2435                                                           3 

edly used some of this money to build subdivisions in sub‐
urban Chicago. They put other funds back into KBP as “capi‐
tal contributions” in exchange for newly‐issued stock to Ad‐
am Swiech. This new stock diluted the plaintiffs’ ownership 
shares  and  made  Swiech  the  majority  shareholder.  Finally, 
the defendants allegedly sabotaged the sale of KBP’s shares 
to  a  real  estate  firm  called  Orco,  and  then  tried  to  squeeze 
the plaintiffs out of the company. 
    Polish  authorities  investigated  the  Swiechs  and  Lewicki 
for crimes related to KBP and brought charges against them. 
Based  on  the  record,  that  prosecution  was  seemingly  ongo‐
ing at the time of default. 
    Towards the suit’s beginning, the defendants unsuccess‐
fully moved to dismiss all claims, and the plaintiffs success‐
fully  obtained  a  preliminary  injunction  against  Adam 
Swiech.  The  injunction  forbade  Swiech  from  executing  sev‐
eral KBP‐related transactions. The case was then referred to 
a  magistrate  judge  for  discovery.  The  defendants’  abuse  of 
the discovery process resulted in several sanctions rulings by 
the magistrate, which we will discuss in detail below. But in 
short,  when  the  plaintiffs  objected  to  the  magistrate’s  rela‐
tively  lenient  decisions,  the  district  judge  found  the  sanc‐
tions  too  light  and  imposed  more  onerous  ones—including 
contempt  and  an  order  barring  the  defendants  from  using 
certain evidence. 
    On  October  22,  2012,  the  plaintiffs  moved  for  default 
judgment  before  the  district  judge.  The  defendants  had  not 
produced  the  documents  that  the  contempt  order  required 
of them. They instead alleged that it was impossible for them 
to  do  so.  The  district  judge  was  unpersuaded,  concluding 
that the defendants had made hardly any effort, let alone ex‐
4                                                       No. 13‐2435 

tensive  effort,  to  produce  the  documents  they  had  been  or‐
dered  to  produce.  The  district  judge  granted  default  judg‐
ment  against  the  Swiechs  and  Lewicki  on  January  11,  2013, 
denied  defendants’  motion  for  a  stay  pending  resolution  of 
the case against the non‐defaulting defendants, and entered 
final judgment awarding the damages on May 31. 
                          II. Discussion 
    The  defendants  appeal  the  district  judge’s  imposition  of 
harsher  discovery  sanctions  and  her  grant  of  default  judg‐
ment.  The  default  judgment  is  what  the  defendants  really 
care about. But they think they can show that the judgment 
was unreasonable by showing that the district judge’s over‐
ruling  of  the  magistrate  judge’s  orders  and  imposition  of 
harsher  sanctions—violations  of  which  drove  the  eventual 
entry  of  default—were  an  abuse  of  discretion.  The  defend‐
ants  also  appeal  the  district  judge’s  calculation  of  damages, 
her  denial  of  their  request  for  a  damages  hearing,  and  her 
denial of a stay pending resolution of the claims against the 
non‐defaulting  defendants.  We  provide  the  necessary  facts 
as we go. 
A. The discovery sanctions 
   Section  636  of  the  Federal  Magistrates  Act  and  Federal 
Rule of Civil Procedure 72(a) govern district court review of 
nondispositive  magistrate  judge  decisions.  28  U.S.C. 
§ 636(b)(1)(A)  (providing  that  a  district  judge  “may  recon‐
sider any pretrial matter … where it has been shown that the 
magistrate  judge’s  order  is  clearly  erroneous  or  contrary  to 
law”); Fed. R. Civ. P. 72(a) (“The district judge … must con‐
sider  timely  objections  and  modify  or  set  aside  any  part  of 
the order that is clearly erroneous or is contrary to law.”) In 
No. 13‐2435                                                           5 

short,  the  district  judge  reviews  magistrate‐judge  discovery 
decisions  for  clear  error.  See  Weeks  v.  Samsung  Heavy  Indus. 
Co., 126 F.3d 926, 943 (7th Cir. 1997). 
    We,  in  turn,  review  all  of  the  district  judge’s  discovery‐
related  sanction  decisions  only  for  an  abuse  of  discretion. 
Dotson v. Bravo, 321 F.3d 663, 666 (7th Cir. 2003). “We uphold 
any  exercise  of  the  district  court’s  discretion  that  could  be 
considered  reasonable,  even  if  we  might  have  resolved  the 
question  differently.”  Maynard  v.  Nygren,  332  F.3d  462,  467 
(7th  Cir.  2003)  (citation  omitted).  The  defendants  cannot 
demonstrate  that  the  district  court  abused  that  discretion 
here. 
    i. Bank records 
    In  June  of  2010,  the  plaintiffs  sent  interrogatories  to  the 
defendants to acquire the defendants’ bank account records. 
The  defendants  failed  to  comply,  prompting  the  magistrate 
to  grant  the  plaintiffs  a  motion  to  compel.  The  defendants 
then produced some records from a handful of accounts. But 
these records revealed other accounts also controlled by the 
defendants,  which  they  had  not  disclosed.  The  plaintiffs 
identified  eighteen  such  undisclosed  accounts  through  sub‐
poenas and a tip from Polish prosecutors. They were unable 
to get records for two of the accounts, which were housed in 
non‐U.S. banks. 
        1. The Julius Baer account 
    Adam Swiech owned one of these accounts, a Bank Julius 
Baer  account  in  Switzerland.  This  was  the  account  flagged 
for  the  plaintiffs  by  Polish  prosecutors,  who  provided  doc‐
uments showing money flowing into the account from KBP 
accounts.  Through  a  subpoena,  the  plaintiffs  obtained  wire 
6                                                         No. 13‐2435 

transfer  records  from  American  accounts  held  by  Lewicki 
that showed additional transfers into the Julius Baer account.  
    Swiech did not turn over any records, and he refused to 
acknowledge he owned the account (he claimed it belonged 
to his minor son). By the end of 2011, Swiech had produced 
nothing,  despite  multiple  discovery  requests,  and  claimed 
the records were not within his control.  
    The  magistrate  was  unconvinced  by  Swiech’s  story  and 
ordered  production  of  the  records  by  January  6,  2012. 
Throughout  January  and  February  of  2012,  Swiech  made  a 
few  halfhearted  efforts  to  obtain  the  records.  On  January  6, 
the  defendants’  counsel  sent  the  plaintiffs  a  copy  of  a  letter 
that  Swiech  supposedly  sent  to  Julius  Baer.  The  letter  did 
not, however, request any specific records or provide an ac‐
count  number  or  other  identifying  information.  The  magis‐
trate  judge  then  instructed  Swiech  about  the  form  that  a 
proper  records  request  should  take—i.e.,  that  the  letter 
should  include  sufficient  identifying  information.  Swiech 
sent another letter on January 16, but again failed to include 
an  account  number.  The  defendants’  lawyer  apparently 
called  Julius  Baer  on  February  2,  and  was  told  that  an  ac‐
countholder could acquire information by appearing in per‐
son  or  by  requesting  it  in  writing.  Still,  Swiech  produced 
nothing. Finally, at the end of February, the plaintiffs moved 
for sanctions and sought to have Swiech held in contempt.  
    The  magistrate  found  Swiech’s  behavior  sanctionable, 
but  declined  to  hold  him  in  contempt.  Instead,  she  sanc‐
tioned  Swiech  with  a  potential  adverse  jury  instruction:  if 
Swiech failed to produce the records by the close of discov‐
ery,  the  jury  would  be  instructed  that  the  records  would 
have been adverse to him.  
No. 13‐2435                                                           7 

   The plaintiffs objected to this ruling in the district court, 
and the district judge found the sanction unreasonably leni‐
ent in  light of  Swiech’s repeated discovery violations.  In an 
August 13, 2012 order, the district judge held Swiech in con‐
tempt, citing a need to leave “escalating sanctions … on the 
table in order to ensure compliance with court orders.” She 
noted  that  the  magistrate’s  adverse  jury  instruction  gave 
Swiech  the  option  of  continued  delay  by  allowing  him  to 
produce the documents at the close of the discovery—when 
they would be less useful to the plaintiffs—while still avoid‐
ing  the  sanction.  Swiech  could  also  opt  not  to  produce  the 
records at all—say, if they turned out to be very damaging—
and live with the adverse instruction.  
    Swiech  argues  that  the  magistrate  judge  did  not  clearly 
err  and  that  it  was  therefore  an  abuse  of  discretion  for  the 
district court to hold him in contempt. We disagree. Swiech’s 
efforts  to  comply  with  the  magistrate’s  production  orders 
were minimal, at best. He did not disclose the account’s ex‐
istence  and  then  denied  owning  it.  Once  he  got  around  to 
requesting records, he sent patently inadequate letters to Jul‐
ius Baer that did not comply with the magistrate judge’s or‐
ders. Indeed, both judges agreed that Swiech had disobeyed 
several explicit production orders.  
    Given that, the district judge’s decision to stiffen the pen‐
alty  was  sensible.  She  noted  that  the  records  at  issue  were 
central  to  the  case  (the  plaintiffs  suspected  that  the  Julius 
Baer  account  was  a  clearinghouse  for  money  being  looted 
from KBP), and that an adverse jury instruction was insuffi‐
cient impetus for Swiech to comply. She discussed Swiech’s 
history  of  discovery  violations  and  explained  her  reasoning 
for  imposing  tougher  sanctions.  Moreover,  contempt  was  a 
8                                                          No. 13‐2435 

reasonable sanction. District courts must support a contempt 
finding  with  clear  and  convincing  evidence  that  the  court’s 
clear  order  has  been  violated.  See  Autotech  Techs.  LP  v.  Inte‐
gral  Research  &  Dev.  Corp.,  499  F.3d  737,  751  (7th  Cir.  2007). 
Swiech’s  overtly  noncompliant  behavior  in  response  to  the 
magistrate’s production orders certainly qualifies. Thus, the 
district judge’s decision to hold Swiech in contempt was not 
an abuse of discretion. 
        2. The HSBC account 
    The second controversial account was a Polish HSBC ac‐
count  belonging  to  Lewicki.  Lewicki  first  claimed  the  ac‐
count  was  irrelevant  to  the  dispute.  He  then  produced  an 
affidavit saying that he was having difficulty getting the rec‐
ords  from  HSBC.  After  more  back  and  forth  between 
Lewicki  and  the  magistrate,  Lewicki  produced  only  an 
online  transaction  log  for  the  account,  which  contained  no 
details about the wire transfers the plaintiffs were interested 
in.  
    The  plaintiffs  moved  to  sanction  Lewicki  at  the  same 
time as they did Adam Swiech. Lewicki told the magistrate 
judge that despite his best efforts, he could do no better than 
the  transaction  log.  Lewicki’s  evidence  of  these  efforts  con‐
sisted of one letter that he sent the bank; a declaration claim‐
ing  that  he  called  the  bank  and  was  told  wire  transfer  rec‐
ords were unavailable and that the bank would not confirm 
their unavailability in writing; and a flier from HSBC Poland 
indicating  that  it  would  be  winding  down  its  banking  ser‐
vices  in  Poland.  The  magistrate  judge  had  also  ordered  the 
defendants’ attorney to contact HSBC himself, but he did not 
do  so.  Counsel  instead  submitted  a  declaration  stating  that 
No. 13‐2435                                                                  9 

he “truly and honestly believed” that document production 
was complete. 
   Nonetheless,  the  magistrate  judge  declined  to  hold 
Lewicki  in  contempt  or  impose  sanctions.  The  magistrate 
found Lewicki’s efforts more laudable than Adam Swiech’s, 
and  concluded  that  the  former  had  complied  with  the  dis‐
covery orders. The district judge disagreed in her August 13 
order, however. The district judge found Lewicki incredible 
and his declaration about his phone call with HSBC insuffi‐
cient to account for the absence of wire transfer records. Not‐
ing Lewicki’s history of discovery violations and dishonesty, 
the court held him in contempt as well. 
   This  order  was  a  dramatic  shift  from  the  magistrate 
judge’s response, but that does not mean it was an abuse of 
discretion. Lewicki’s single, apparently unanswered letter to 
HSBC does not demonstrate a  diligent  effort  at  compliance. 
Moreover, Lewicki’s proffered flier from HSBC, which indi‐
cated  a  winding‐down  of  retail  banking  in  Poland,  did  not 
suggest  that  record  availability  would  be  compromised  in 
any way.3  
    The district judge’s decision to hold Lewicki in contempt 
was based largely on her finding that Lewicki was not credi‐
ble. This finding, in turn, was informed by Lewicki’s pattern 
of discovery violations and recalcitrance. We are in no posi‐
tion  to  question  the  court’s  credibility  finding—especially 

                                                     
    3  The  flier  indicated  that  HSBC  Poland’s  Internet  banking  services 

would  cease  after  December  31,  2011,  but  that  paper  statements  would 
still be available by mail. The flier did not contain any information on the 
availability of other types of records, such as the wire transfer confirma‐
tions sought by the plaintiffs. 
10                                                         No. 13‐2435 

where,  as  here,  the  court’s  determination  appears  reasona‐
ble.  
    The  defendants  argue  that  the  district  court  should  not 
have discredited Lewicki’s declaration stating that he called 
the bank and was told wire transfer records were unavaila‐
ble  and  that  the  bank  could  not  provide  written  confirma‐
tion. There was no evidence in the record to rebut the decla‐
ration’s  assertions,  the  defendants  contend,  and  under  the 
circumstances,  Lewicki  could  do  no  more  than  attest  to  the 
records  being  unavailable.  But  this  objection  does  not  ex‐
plain  why  the  district  judge  was  obligated  to  credit 
Lewicki’s declaration in the first place. This is especially true 
because the same declaration contained Lewicki’s incredible 
story  about  his  destruction  of  Richard  Swiech’s  computer 
hard  drive  (more  on  that  below),  which  cast  doubt  on  the 
reliability  of  his  entire  statement.  Cf.  United  States  v.  Terry, 
572  F.3d  430,  434  (7th  Cir.  2009)  (affording  “special  defer‐
ence” to the district court’s  credibility determinations  stem‐
ming from testimony at a suppression hearing because of the 
court’s  superior  ability  to  evaluate  credibility);  Xiao  v. 
Mukasey, 547 F.3d 712, 717 (7th Cir. 2008) (noting, in the im‐
migration  context,  that  a  single  significant  discrepancy  was 
“enough to find petitioners’ entire testimony not credible”). 
Moreover,  as  the  district  judge  noted,  the  wire  transfer  rec‐
ords  that  the  plaintiffs  sought  were  commonly  available;  at 
the  very  least,  it  should  have  been  possible  for  Lewicki  to 
provide  confirmation  from  HSBC  if  the  documents  were  in 
fact  unavailable.  Lewicki’s  claim  to  the  contrary  was  emi‐
nently suspect. In sum, the district judge’s credibility deter‐
mination was not an abuse of discretion. 
No. 13‐2435                                                        11 

    Once the district judge found Lewicki’s testimony incred‐
ible,  it  followed  that  the  magistrate  judge  had  clearly  erred 
by not imposing sanctions. It also meant that there was clear 
and convincing evidence to support a contempt finding, be‐
cause  what  remained  was  Lewicki’s  unexcused  failure  to 
produce documents after multiple production orders. Thus, 
the  district  court’s  imposition  of  harsher  sanctions  was  no 
abuse of discretion. 
   ii. The hard drive 
     On  May  20,  2011,  then‐counsel  for  the  defendants  sent 
the  plaintiffs  over  1,800  pages  of  documents  taken  from  a 
computer  hard drive belonging to  Richard  Swiech. Counsel 
told the plaintiffs that the documents had just become avail‐
able. The plaintiffs reviewed the files and suspected that the 
production  was  incomplete,  as  the  documents  contained 
suspiciously  few  emails  between  the  defendants.  The  de‐
fendants initially denied under‐producing, but they eventu‐
ally  admitted  that  there  were  additional  documents  on  the 
hard drive. The magistrate gave the defendants sixty days to 
review  and  produce  the  rest  of  the  documents.  None  were 
forthcoming.  The  defendants  eventually  produced  twenty‐
one  CD‐ROM  discs  near  the  end  of  2011,  but  the  plaintiffs 
still  suspected  that  the  files  were  incomplete  and  asked  the 
magistrate to order a forensic inspection of the hard drive on 
January 12, 2012. Two weeks later, the defendants admitted 
that the hard drive had been destroyed. Richard Swiech had 
apparently  given  it  to  Lewicki,  who  said  that  he  had  taken 
the drive apart and given it to his children to play with. 
   The  plaintiffs  moved  for  sanctions  in  February  2012.  In 
their  motion  they  asked  the  magistrate  judge  to  bar  the  de‐
fendants  from  using  any  of  the  documents  taken  from  the 
12                                                    No. 13‐2435 

hard drive and to order Richard Swiech and Lewicki to ob‐
tain  the  missing  emails  from  their  email  service  providers. 
The defendants responded with the revelation that the hard 
drive had allegedly crashed in 2009 and was then destroyed 
in  early  2010.  They  claimed  that  Lewicki  had  used  some 
“special software program” to recover some of the files—the 
twenty‐one  CD‐ROMs  that  the  defendants  had  managed  to 
produce—before he destroyed the hard drive. This story did 
not  hold  up,  however,  as  the  twenty‐one  discs  contained 
numerous  documents  from  2010  and  2011—and  yet  the  de‐
fendants claimed that the hard drive was destroyed in 2009. 
    The magistrate judge found that the defendants had vio‐
lated their duty to preserve evidence, and noted that “much 
of the Defendants’ explanation for discarding the hard drive 
is incredible.” But the magistrate limited sanctions to a jury 
instruction on spoliation: she found the defendants’ behavior 
was grossly negligent, but not in bad faith.  
    The plaintiffs again objected to the district court, and the 
district  judge  again  agreed  with  them.  The  district  judge 
pointed out the inconsistencies in the defendants’ story. For 
instance, the defendants’ lawyer initially claimed in late 2011 
that she believed the hard drive was in Illinois and in work‐
ing order. Later, when the plaintiffs were seeking to have the 
hard drive scanned, the defendants changed their story and 
said that the drive had crashed back in 2009, never to be re‐
paired. This was inconsistent both with the defendants’ 2011 
claim  that  the  documents  “had  just  become  available”  and 
with  the  documentary  evidence  they  produced—which,  if 
taken at  face  value, showed  that  the computer  actually  was 
No. 13‐2435                                                                  13 

repaired  in  2009.4  Moreover,  the  hard  drive  had  been  dis‐
cussed  at  numerous  status  conferences,  but  the  defendants 
had  never  before  indicated  that  it  had  been  destroyed  two 
years earlier. Taking all this in, the district judge reached the 
“inescapable conclusion that Defendants destroyed evidence 
and  lied  about  it.”  As  such,  she  reasoned  that  a  spoliation 
instruction  was  insufficiently  harsh.  Instead,  the  district 
judge  forbade  the  defendants’  use  of  any  of  the  documents 
taken from the hard drive and ordered the defendants to ob‐
tain emails from their email service providers. 
    The district judge’s bad faith finding was reasonable. The 
defendants’ stories regarding the destruction of the comput‐
er were far from consistent—both the district judge and the 
magistrate  judge  agreed  on  that  point.  The  defendants  can 
only contend that the magistrate’s spoliation sanction was a 
sufficiently  harsh  response,  and  that  the  district  judge 
abused  her  discretion  by  overturning  it.  But  this  argument 
again fails to account for the district court’s discretion in this 
area. The district judge certainly could have upheld the mag‐
istrate judge’s decision, but that does not mean it was unrea‐

                                                     
    4 The evidence produced in support of this 2009 repair is itself hard 

to decipher. Richard Swiech produced an Apple Store invoice from May 
18,  2009,  which  contained  an  estimate  for  a  repair  service  to  be  per‐
formed  on  Swiech’s  hard  drive.  Swiech  also  produced  an  Apple  Store 
invoice dated February 22, 2012 (which was in the middle of the discov‐
ery dispute); this invoice included a handwritten note indicating that the 
repair had been done on May 19, 2009. If the note on the second invoice 
is genuine—the invoice does contain the same repair number as the May 
18  receipt—then  it  undercuts  Swiech’s claim  that  his  computer  was  not 
repaired in 2009. Moreover, Swiech’s story is further undermined by the 
fact  that  some  of  the  documents  produced  from  the  hard  drive  were 
from 2010 and 2011, which was after the hard drive’s supposed demise. 
14                                                         No. 13‐2435 

sonable for her to conclude otherwise. Once the district court 
concluded  that  bad  faith  had  driven  the  defendants’  failure 
to produce the hard drive, it was permissible to infer that the 
missing evidence would in fact have been harmful to the de‐
fendants.  See  Crabtree  v.  Nat’l  Steel  Corp.,  261  F.3d  715,  721 
(7th  Cir.  2001).  Given  that,  it  was  no  abuse  of  discretion  to 
grant  a  harsher  sanction  barring  the  use  of  any  documents 
from  the  hard  drive  and  ordering  Richard  Swiech  and 
Lewicki to seek all of their emails from their email providers. 
Such  a  sanction  appropriately  mitigated  the  harm  to  the 
plaintiffs as a result of the defendants’ wrongdoing. 
      iii. The defendants’ deposition‐related abuses 
    The abuses did not cease after the August 13 order. Addi‐
tional episodes, while not leading to sanctions, bolstered the 
case  for  default.  In  May  2012,  the  plaintiffs’  attorneys  first 
contacted defendants’ counsel about deposing Adam Swiech 
in Poland.5 The defendants delayed in scheduling the depo‐
sition,  claiming  that  Swiech  was  having  eye  surgery  in  Au‐
gust  2012.  Fact  discovery  ended  on  September  28,  with  an 
exception  for  the  deposition,  which  the  parties  agreed  to 
schedule for the week of October 15. But the defendants’ at‐
torney  rebuffed  repeated  efforts  by  plaintiffs’  counsel  to 
schedule  the  deposition.  They  indicated  that  Swiech’s  doc‐
tors had restricted his activity. Yet Swiech had testified in a 
Polish court for over two hours at the end of that same Au‐
gust,  just  days  after  his  eye  surgery  was  supposed  to  have 
taken place. 


                                                       
      5 Swiech was apparently forbidden from leaving Poland as the crim‐

inal investigation against him continued. 
No. 13‐2435                                                         15 

    On  October  2,  the  defendants’  lawyer  sent  plaintiffs’ 
counsel an email claiming an inability to schedule the depo‐
sition  until  after  Swiech’s  October  7  doctor’s  appointment. 
They never reached out to the plaintiffs after this email, and 
Swiech was never deposed. 
    Meanwhile,  the  defendants  deposed  plaintiff  Domanus 
on October 23. During his deposition, the defendants’ lawyer 
showed  Domanus  what  was  purported  to  be  Domanus’s 
“amended”  2006  tax  return.  The  document  had  not  been 
produced  by  either  party  during  discovery,  and  Domanus 
stated  that  he  did  not  recognize  it  or  authorize  anyone  to 
prepare  it.  Upon  further  inquiry,  the  plaintiffs  discovered 
that  the  return  had  been  prepared  by  the  defendants’  ac‐
countant  at  Richard  Swiech’s  direction.  The  defendants  ad‐
mitted this, but cryptically explained that the “return” was a 
“demonstration exhibit.”6  
B. The default judgment 
   This drumbeat of discovery abuse led the district judge to 
default the defendants.  
    When the plaintiffs moved for a default judgment on Oc‐
tober 22, 2012, the defendants still had not complied with the 
district judge’s August 13 sanctions order related to the bank 
accounts and hard drive. Neither Adam Swiech nor Lewicki 
had produced any more bank records. Swiech sent only one 
additional  letter  to  Julius  Baer  after  the  contempt  order 
against him,  while  Lewicki made no further  efforts at all to 
obtain  wire  transfer  records  from  HSBC.  Similarly,  Lewicki 

                                                    
   6 The record is not clear about what the defendants hoped to achieve 

with this “amended” tax return. 
16                                                      No. 13‐2435 

had  made  no  effort  to  retrieve  the  missing  emails.  Richard 
Swiech  sought  emails  from  two  of  his  service  providers 
(each  of  which  operated  several  of  his  email  accounts),  but 
he admitted that  he  had not  reached out to  other providers 
that operated separate accounts, which he had been ordered 
to  do.  The  two  providers  that  Richard  Swiech  contacted  al‐
legedly told him that they did not keep emails for more than 
thirty days.  
    Notwithstanding these demonstrably lackluster attempts, 
the  defendants  claimed  that  it  was  impossible  for  them  to 
comply with the discovery orders and that this impossibility 
should  excuse  their  continued  failure  to  produce.  The  dis‐
trict judge was unconvinced, finding their efforts inadequate 
to demonstrate impossibility. 
    The  district  judge  also  noted  additional  behavior  sup‐
porting default. For one, she found Adam Swiech’s explana‐
tion for avoiding his deposition unpersuasive. The only cor‐
roboration  he  offered  was  his  statement,  which  described  a 
surgery  in  March  2012  (not  August),  a  hospital  stay  in  July 
and August, and “sick leave” he took from September 24 to 
October 7. Swiech also submitted an untranslated document 
written in Polish that purported to verify the sick leave. But 
this  evidence,  even  if accepted  at face value,  could not pro‐
vide  any  excuse  for  Swiech  continuing  to  duck  his  deposi‐
tion after October 7.  
   As  for  Domanus’s  “amended”  tax  return,  the  district 
judge  concluded  that  the  defendants’  explanation  that  the 
return was “demonstrative” was incredible, and that even if 
the  court  accepted  it,  the  defendants  would  have  still  com‐
mitted  a  discovery  violation  by  not  producing  the  return 
ahead  of  time.  Finally,  the  district  court  observed  that  nei‐
No. 13‐2435                                                           17 

ther Adam Swiech nor Lewicki paid their contempt fines or 
the  $39,749  in  attorneys’  fees  awarded  by  the  magistrate 
judge  after  the  imposition  of  contempt  sanctions.  The  court 
further noted that the list of the discovery violations she dis‐
cussed was not exhaustive. 
     Default judgment is strong medicine for discovery abuse. 
It is appropriate only where “there is a clear record of delay 
or contumacious conduct,” Maynard, 332 F.3d at 467,  where 
“other less drastic sanctions have proven unavailing,” id., or 
where a party displays “willfulness, bad faith, or fault,” In re 
Thomas  Consol.  Indus.,  Inc.,  456  F.3d  719,  724  (7th  Cir.  2006). 
Still, on review of a district court’s entry of default, we look 
to  more  than  just  isolated  incidents  of  abuse.  “[W]e  weigh 
not only the straw that finally broke the camel’s back, but all 
the straws that the recalcitrant party piled on over the course 
of the lawsuit.” e360 Insight, Inc. v. Spamhaus Project, 658 F.3d 
637, 643 (7th Cir. 2011). We review the district court’s grant 
of default  judgment  only for an abuse  of  discretion. Dundee 
Cement  Co.  v.  Howard  Pipe  &  Concrete  Prods.,  Inc.,  722  F.2d 
1319, 1322 (7th Cir. 1983). 
    The defendants correctly argue that they cannot be sanc‐
tioned for failure to comply with discovery orders if compli‐
ance was impossible. See Societe Internationale Pour Participa‐
tions Industrielles et Commerciales, S.A. v. Rogers, 357 U.S. 197, 
210–12 (1958). They claim that the district judge held them to 
too high a standard for demonstrating impossibility—in her 
opinion granting the default judgment, she described impos‐
sibility as an “exacting legal standard, which requires exten‐
sive efforts at compliance undertaken in good faith.” The de‐
fendants seize on the use of the word “exacting” in advanc‐
ing this argument. 
18                                                         No. 13‐2435 

     The problem for the defendants is that there is no dispute 
that to establish impossibility, one must have made diligent 
efforts.  See  United  States  v.  Conces,  507  F.3d  1028,  1043  (6th 
Cir. 2007) (party must show “categorically and in detail” that 
it took “all reasonable steps within its power to comply with 
the  court’s  order”  (quoting  Glover  v.  Johnson,  934  F.2d  703, 
708  (6th  Cir.  1991)));  United  States  v.  Santee  Sioux  Tribe,  254 
F.3d  728,  736  (8th  Cir.  2001)  (party  must  demonstrate  it 
“made  in  good  faith  all  reasonable  efforts  to  comply”).  The 
defendants bear the burden of showing that compliance was 
impossible.  Santee  Sioux  Tribe,  254  F.3d  at  736.  The  defend‐
ants even seem to agree that good faith, extensive efforts are 
required.  Their  objection  is  therefore  semantic—they  seize 
upon the district court’s use of the word “exacting,” despite 
the fact that the court was endorsing the same case that pro‐
vided  the  defendants’  preferred  “good  faith”  approach.  See 
Rogers, 357 U.S. at 209. There is no evidence that the district 
court was applying a more rigorous standard than it should 
have,  regardless  of  whether  it  referenced  an  “exacting” 
standard or not. 
   We find  that  the  district  judge’s  conclusion  that  the  de‐
        
fendants’  efforts  were  neither  extensive  nor  in  good  faith 
was  entirely  reasonable.  The  defendants  made,  at  most,  to‐
ken efforts to comply with the August 13 contempt order. In 
the case of Lewicki, there was no effort at all. Their other be‐
havior  during  discovery  bolstered  the  case  for  default.  For 
one,  Adam  Swiech’s  failure  to  sit  for,  or  even  schedule,  his 
deposition smacked of discovery‐dodging. Defendants’ pro‐
duction of a conjured “amended” tax return during plaintiff 
Domanus’s  deposition  was  also  suspicious.  The  defendants 
said that the document was “demonstrative,” in an effort to 
explain why it was not produced during  discovery. But the 
No. 13‐2435                                                          19 

plaintiffs cast the document in a more sinister light, suggest‐
ing  that  it  was  prepared  as  part  of  a  scheme  to  trip  up  Do‐
manus  at  his  deposition.  Even  if  the  defendants’  story  is 
true, the district judge still found that the document should 
have been produced ahead of time. 
    Taken  together,  these  discovery  abuses  form  a  mosaic 
that convincingly shows both a “clear record of delay or con‐
tumacious  conduct,”  and  “willfulness,  bad  faith,  or  fault.” 
Maynard,  332  F.3d  at  462.  Moreover,  the  district  judge  was 
clear that her list of abuses was not exhaustive. She also em‐
phasized her adherence to our directive that she consider the 
defendants’  discovery  conduct  as  a  whole,  and  not  focus 
solely  on  “the  straw  that  broke  the  camel’s  back.”  e360  In‐
sight,  658  F.3d  at  643.  Thus,  the  district  judge’s  decision  to 
grant the default judgment was warranted and not an abuse 
of discretion. 
C. The damages calculation 
    Judgment  secured,  the  plaintiffs  proposed  a  three‐step 
method  for  calculating  their  damages,  and  offered  expert 
testimony in favor of their theory. The expert first measured 
the portion of KBP ownership lost as a result of the defend‐
ants’  diluting  the  plaintiffs’  stake  in  the  company.  She 
termed this amount the plaintiffs’ “adjusted KBP ownership 
percentage”—i.e.,  what  share  of  the  company  they  would 
have  owned  absent  the  defendants’  misdeeds.  The  expert 
then  multiplied  this  figure  by  the  price  a  real‐estate  firm 
called  Orco  had  offered  to  purchase  all  of  KBP’s  shares  to 
yield  the  plaintiffs’  gross  damages.  Finally,  the  expert  sub‐
tracted the actual value of the plaintiffs’ KBP shares to calcu‐
late their net damages.  
20                                                       No. 13‐2435 

    Fixing  KBP’s  present  value  (from  which  the  plaintiffs’ 
share value was derived) was tricky, because the defendants 
did not turn over some of the relevant company documents. 
Thus, the plaintiffs’ expert relied on the 2009 offer of another 
business—Apollo‐Rida Poland sp. z o.o.—to buy all of KBP’s 
shares.  Finally,  because  the  default  judgment  had  estab‐
lished liability under RICO, the damages were trebled, for a 
total of just over $413,000,000. 
     The  defendants  raised  no  objection  to  the  plaintiffs’  use 
of  “adjusted  ownership  percentages”  as  a  baseline  to  meas‐
ure their damages, and did not question the qualifications of 
the plaintiffs’ expert. Instead, the defendants objected to the 
use of the Apollo offer to fix KBP’s present value and to the 
certainty of their claimed losses from the Orco deal. The de‐
fendants  did  not  offer  a  damages  expert  or  theory  of  their 
own.  They  moved  for  an  evidentiary  hearing  to  establish 
damages,  but  their  motion  was  denied.  The  district  judge 
acknowledged that the plaintiffs’ theory was perhaps specu‐
lative, but adopted it anyway, both because the defendants’ 
had  put  forth  no  alternative  and  because  she  found  it  was 
their  obstructionist  behavior  that  made  business  records 
hard to come by. 
    We  review  for  an  abuse  of  discretion  both  the  district 
court’s  damages  award  and  its  decision  about  the  damages 
hearing.  See  BCS  Servs.,  Inc.  v.  Heartwood  88,  LLC,  637  F.3d 
750, 759 (7th Cir. 2011) (noting that plaintiffs have a relaxed 
burden of proof and broad latitude in quantifying damages); 
Lewis v. City of Chicago Police Dep’t, 590 F.3d 427, 440 (7th Cir. 
2009)  (review  of  evidentiary  matters  is  for  abuse  of  discre‐
tion only). We do not disturb a damages award accompany‐
ing a default judgment unless it is plainly excessive. Wehrs v. 
No. 13‐2435                                                          21 

Wells, 688 F.3d 886, 892 (7th Cir. 2012). That said, while a de‐
fault  judgment  conclusively  establishes  liability,  the  victor 
must  still  prove  up  damages.  Any  allegations  in  the  com‐
plaint relating to liability are considered true, but allegations 
going to damages are not. Id. But our decisions allow “broad 
latitude”  in  quantifying  damages,  “especially  when  the  de‐
fendant’s  own  conduct  impedes  quantification  …  [—e]ven 
speculation has its place in estimating damages.” BCS Servs., 
637 F.3d at 759. As in any damages calculation, the amount 
sought  must  “naturally  flow  from  the  injuries  pleaded.” 
Wehrs, 688 F.3d at 893. 
    The defendants raise a multitude of arguments attacking 
the damages award. However, their claims really boil down 
to this: the damages were not sufficiently certain for the dis‐
trict court to calculate them without holding a hearing. The 
defendants  challenge  the  certainty  of  the  “adjusted  owner‐
ship percentages,” the accuracy and certainty of the Orco of‐
fer used to calculate the gross loss amount, and the reliabil‐
ity of using the Apollo offer to calculate KBP’s present value.  
   Because  the  defendants  did  not  challenge  the  plaintiffs’ 
adjusted  ownership  computations  in  the  district  court,  they 
have  forfeited  their  right  to  do  so  here.  See,  e.g.,  Hicks  v. 
Avery Drei, LLC, 654 F.3d 739, 744 (7th Cir. 2011). We there‐
fore  review  only  for  plain  error,  but  the  defendants  could 
not  prevail  under  an  abuse‐of‐discretion  standard,  either. 
Once the defendants were found liable for diluting the stock, 
the adjusted ownership percentage could be calculated with 
simple arithmetic. 
   The defendants did raise complaints about the Orco offer 
below, but there is nothing to suggest that the district court 
erred on this front. The defendants contend that Orco’s offer 
22                                                        No. 13‐2435 

was too high because it did not take into account KBP’s con‐
siderable debt. But an Orco official, who was deposed in this 
case,  made  it  clear  that  Orco  was  to  assume  KBP’s  debts  in 
the deal, meaning that KBP’s debt obligations were built into 
the proposed purchase price. The defendants also claim that 
because the Orco deal was not final, it was insufficiently def‐
inite to support the damages award; Orco could have backed 
out, leaving the plaintiffs unharmed by the defendants’ con‐
duct. But this contention  again  ignores  the  testimony  of the 
Orco  official,  who  avowed  that  the  deal  would  have  gone 
forward as planned if the defendants had not scuttled it. The 
defendants’ blocking the deal was what gave rise to their li‐
ability—in  other  words,  through  the  default  judgment,  the 
plaintiffs  conclusively  established  that  the  deal  would  have 
gone  off  without  a  hitch  but  for  the  defendants.  Thus,  the 
plaintiffs  have  properly  proven  their  gross  losses  from  the 
Orco deal. 
    As  for  the  Apollo  offer,  the  plaintiffs  admit  that  it  was 
not  the  best  way  to  value  the  company.  The  offer  was  four 
years  old,  nonbinding,  and  subject  to  a  slew  of  conditions. 
And  the  plaintiffs’  expert  acknowledged  that  a  discounted 
cash‐flow  analysis  would  have  been  the  best  way  to  ascer‐
tain  then‐present  value.  But  the  documents  needed  to  per‐
form the preferred analysis were unavailable—thanks to the 
defendants—and  the  expert  thought  that  the  Apollo  offer 
was  a  sensible  alternative.  The  district  judge  reasonably 
found  this  methodology  permissible,  especially  because  the 
defendants  had  withheld  documents  that  might  have  aided 
in a more accurate valuation. There was no abuse of discre‐
tion in adopting any of the inputs in the plaintiffs’ damages 
formula. 
No. 13‐2435                                                        23 

    Nor did the district court abuse its discretion in denying 
the  defendants  a  damages  hearing.  The  defendants  argue 
that a hearing was necessary to permit them to question the 
author of the Apollo offer. They also complain about the of‐
fer being four years old. But what the defendants don’t dis‐
pute—that the Apollo offer was genuine—is key. The Apollo 
offer was a reasonable way to value the company in the cir‐
cumstances, and it was a definite figure. The defendants did 
not  submit  a  damages  expert  or  put  forth  an  alternative 
damages theory of their own, though they presumably pos‐
sessed sufficient information to construct one. See BCS Servs., 
637  F.3d  at  759.  The  district  court  had  figures  in  hand.  In 
these circumstances it was no abuse of discretion to decline 
to hold a damages hearing. See Dundee, 722 F.2d at 1323 (not‐
ing  that  a  damages  hearing  is  unnecessary  when  “the 
amount  claimed  is  liquidated  or  capable  of  ascertainment 
from definite figures contained in the documentary evidence 
or in detailed affidavits”). 
D. The denial of the defendants’ motion to stay 
     Lastly, the defendants claim that the district court’s dam‐
ages determination should have been stayed until the plain‐
tiffs’  claims  against  the  non‐defaulting  defendants  were  re‐
solved. We disagree. Though we have in the past prohibited 
district courts from holding a damages hearing against a de‐
faulting  defendant  when  the  same  claim  remains  pending 
against  non‐defaulting  defendants,  this  rule  comes  from 
concerns  of  judicial  economy  and  inconsistent  damage 
awards.  In  re  Uranium  Antitrust  Litig.,  617  F.2d  1248,  1262 
(7th  Cir.  1980).  There  is  no  concern  for  inconsistent  awards 
here. The plaintiffs have committed—both in open court and 
in  their  briefs—to  dismiss  all  claims  against  the  non‐
24                                                        No. 13‐2435 

defaulting  defendants  if  the  judgment  against  the  Swiechs 
and Lewicki is affirmed. Accordingly, they will be judicially 
estopped  from  abandoning  their  firm  commitment  once  we 
do so. See, e.g., Grochocinski v. Mayer Brown Rowe & Maw LLP, 
719  F.3d  785,  795  (7th  Cir.  2013).  This  is  not  the  case  that 
Uranium  Antitrust  sought  to  avoid,  and  it  was  therefore  no 
abuse of discretion for the district court to deny the defend‐
ants’ motion for a stay. 
                          III. Conclusion 
   The  district  court  was  within  its  discretion  to  impose 
harsh sanctions, to grant a default judgment against the de‐
fendants, to calculate the damages as it did, and to decline to 
hold a damages hearing. We AFFIRM.